Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 and 03/04/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 06/13/2022. Claims 1 and 20 have been amended. No new claim has been added and no claim has been canceled. Claims 1-30 are pending.
Response to Arguments
Applicant’s arguments with respect to claims filed on 06/13/2022 have been considered
but they are not persuasive.
Regarding claim 1
The applicant’s arguments assert that the combination of 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”), Fenner (US 20190319790, henceforth “Fenner”) and Lee et al. (US 20170318463, henceforth “Lee”) do not teach “computing a hash of a combination of the UE radio capability information and a random number“, see Applicant’s remarks/arguments pages [10]-[14]. The examiner respectfully disagrees with that augment.
3GPPTR 23.743 teaches as shown in the UE calculates a HASH value of the UE Radio Capabilities, see paragraph [6.3.2]. 3GPPTR 23.743 further teaches that the HASH value is calculated of the ASN. l coded representation of the UE radio capabilities using SHA (Secure Hash Algorithm) algorithm. The HASH value is used as UE Capability ID, see paragraph [6.3.2]. 
Fenner  teaches the computer process further comprises relocking the device by extending a new secret random number to the TPM and generating a new hash using the new secret random number and the current device identity, see [0049]. So, the 3GPPTR 23.743’s teachings is combined with the Fenner’s teachings to teach “computing a hash of a combination of the UE radio capability information and a random number“.
	The motivation is as follows:
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify 3GPPTR 23.743’s method by adding the teachings of Fenner in order to make a more effective method by providing hardware-based security-related functions. A trusted platform module (TPM) chip is a secure crypto-processor that is designed to carry out cryptographic operations. The TPM chip may include multiple physical security mechanisms to make it tamper resistant such that malicious software is unable to tamper with the security functions of the TPM, see (Fenner, [0012].).
	As the combination of 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”), Fenner (US 20190319790, henceforth “Fenner”) and Lee et al. (US 20170318463, henceforth “Lee”) teach all the claim limitations of claim 1, claim 1 is rejected.
Regarding claims 10, 20 and 24, the claims contain similar features as recited in claim 1, thus are rejected for the same reason as stated above.
Regarding claims 2-9, 11-19, 21-23 and 25-30, these claims depend from claim 1, 10, 20 and claim 24 respectively, and thus are rejected for the same reason stated above for claim 1.
Therefore, the applicant’s arguments overall are deemed unpersuasive, and the previous
rejections are hereby maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) in view of Fenner (US 20190319790, henceforth “Fenner”) and in view of Lee et al. (US 20170318463, henceforth “Lee”).
 Examiner’s note: in what follows, references are drawn to 3GPPTR 23.743  unless otherwise mentioned.
Regarding claim 1, 3GPPTR 23.743 teaches a method for wireless communication at a user equipment (UE) (FIG. 6.4.3-2 item UE), the method comprising: 
determining UE radio capability information comprising radio capabilities of the UE (FIG. 6.2.4.3-1 step 2, the UE provides the (R)AN with its UE radio capabilities sending the RRC VE Capability information, see paragraph [6.2.4.3].); 
computing a hash of a combination of the UE radio capability information and (The UE calculates a HASH value of the UE Radio Capabilities, see paragraph [6.3.2]. The missing/crossed out limitations will be discussed in view of Fenner.); 
transmitting a non-access stratum (NAS) message to (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see paragraph [6.3.2]. When the UE modifies the radio capabilities, the UE may optionally provide a new UE-capability-ID via NAS signaling, see paragraph [6.5.2]. During Registration procedure, the UE includes UE Capability ID in NAS Registration Request, see paragraph [6.7.2]. The missing/crossed out limitations will be discussed in view of Lee.); 
receiving a request for the UE radio capability information from a radio access network (RAN) node (FIG. 6.4.3-2 shows an RRC: UE capability retrieval procedure. If the NG-RAN doesn't have the UE Radio Capability for the UE. The NG-RAN performs RRC procedure to retrieve the explicit set of UE Radio Capabilities, see section [6.4.3.2]. This technique is used for receiving a request for UE radio capability information from a  NG-RAN node.); and 
transmitting the UE radio capability information to the RAN node (FIG. 6.4.3-2 shows an RRC: UE capability retrieval procedure. If the NG-RAN doesn't have the UE Radio Capability for the UE. The NG-RAN performs RRC procedure to retrieve the explicit set of UE Radio Capabilities, see section [6.4.3.2]. This technique is used for transmitting the UE radio capability information to the NG-RAN node.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) computing a hash of a combination of the UE radio capability information and a random number, (2) transmitting a non-access stratum (NAS) message to a core network node, the message comprising the hash.
However, Fenner discloses the missing/crossed limitations comprising: (1) computing a hash of a combination of the UE radio capability information and a random number (The computer process further comprises relocking the device by extending a new secret random number to the TPM and generating a new hash using the new secret random number and the current device identity, see [0049]. This technique is used for computing of a combination of the UE radio capability information and a random number.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of Fenner in order to make a more effective method by providing hardware-based security-related functions. A trusted platform module (TPM) chip is a secure crypto-processor that is designed to carry out cryptographic operations. The TPM chip may include multiple physical security mechanisms to make it tamper resistant such that malicious software is unable to tamper with the security functions of the TPM, see (Fenner, [0012].).
Lee discloses the missing/crossed limitations comprising: (2) transmitting a non-access stratum (NAS) message to a core network node, the message comprising the hash (FIG. 3A shows a flow diagram 300 that illustrates a secure connection protocol to protect NAS messages sent by a UE 115-c-1, see [0053]-[0055]. In these instances, the UE 115-c-1 may calculate a hash of registration request 305. A secure hash algorithm (SHA), e.g., SHA-1, SHA-2, or SHA-3 may be used to calculate the hash, see [0056]. FIG. 4B, NAS message 460 and all subsequent NAS messages are sent from UE 115-d-2 to base station 105-d-1, and then relayed from base station 105-d-1 to core network 130-c-2, see [0066].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Lee in order to make a more effective method by ensures that subsequent NAS communications between the wireless device and the network are ciphered, integrity protected, or both ciphered and integrity protected when an attach procedure is completed, see (Lee, [0054].).
Regarding claim 2, 3GPPTR 23.743, Fenner and Lee teach all the claim limitations of claim 1 above; and 3GPPTR 23.743 further teaches further comprising: registering with the core network node upon verification of the hash (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see paragraph [6.3.2]. FIG. 6.4.3-2 step 6, registration accept, see section [6.4.3.2]. This technique is used for registering with the core network node upon verification of the hash.).
Regarding claim 4, 3GPPTR 23.743, Fenner and Lee teach all the claim limitations of claim 1 above; and 3GPPTR 23.743 further teaches wherein the transmitting the message to the core network node further comprises: transmitting the message to the core network node via the RAN node (FIG. 6.4.3-2 steps 4, 5, 6 show transmitting the message to the core network node via the RAN node, see section [6.4.3.2].).
Regarding claim 8, 3GPPTR 23.743, Fenner and Lee teach all the claim limitations of claim 1 above; and 3GPPTR 23.743 further teaches wherein the NAS message comprises a NAS registration request or a NAS service request (FIG. 6.4.3-2, the UE performs registration procedure. If the UE is configured with the UE Radio Capability IDs, it provides it in initial access stratum signalling. The UE Radio Capability ID is conveyed to the AMF in an N2 message. Whether the UE sends the  UE Radio Capability ID in NAS message depends on other solution, see section [6.4.3.2]. When the UE modifies the radio capabilities, the UE may optionally provide a new UE-capability-ID via NAS signaling, see paragraph [6.5.2]. During Registration procedure, the UE includes UE Capability ID in NAS Registration Request, see paragraph [6.7.2].).
 Regarding claim 20, 3GPPTR 23.743 teaches a user equipment (UE) configured for wireless communication, comprising: 
(FIG. 6.4.3-2 item NG-RAN. The missing/crossed out limitations will be discussed in view of Lee.); 
(The missing/crossed out limitations will be discussed in view of Lee.); and 
The missing/crossed out limitations will be discussed in view of Lee.), wherein the processor and the memory are configured to: 
determine UE radio capability information comprising radio capabilities of the UE (FIG. 6.2.4.3-1 step 2, the UE provides the (R)AN with its UE radio capabilities sending the RRC VE Capability information, see paragraph [6.2.4.3].);
compute a hash of a combination of the UE radio capability information and (The UE calculates a HASH value of the UE Radio Capabilities, see paragraph [6.3.2]. The missing/crossed out limitations will be discussed in view of Fenner.); 
transmit a non-access stratum (NAS) message to (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see paragraph [6.3.2]. When the UE modifies the radio capabilities, the UE may optionally provide a new UE-capability-ID via NAS signaling, see paragraph [6.5.2]. During Registration procedure, the UE includes UE Capability ID in NAS Registration Request, see paragraph [6.7.2]. The missing/crossed out limitations will be discussed in view of Lee.); 
receive a request for UE radio capability information from the RAN node (FIG. 6.4.3-2 shows an RRC: UE capability retrieval procedure. If the NG-RAN doesn't have the UE Radio Capability for the UE. the NG-RAN performs RRC procedure to retrieve the explicit set of UE Radio Capabilities, see section [6.4.3.2]. This technique is used for receiving a request for UE radio capability information from a  NG-RAN node.); and 
transmit the UE radio capability information to the RAN node via the transceiver (FIG. 6.4.3-2 shows an RRC: UE capability retrieval procedure. If the NG-RAN doesn't have the UE Radio Capability for the UE. the NG-RAN performs RRC procedure to retrieve the explicit set of UE Radio Capabilities, see section [6.4.3.2]. This technique is used for transmitting the UE radio capability information to the NG-RAN node.) .
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) a transceiver configured to communicate over a wireless link with a radio access network (RAN) node, (2) a memory, (3) a processor coupled to the transceiver and the memory, (4) compute a hash of a combination of the UE radio capability information and a random number, (5) transmit a non-access stratum (NAS) message to a core network node via the transceiver, the NAS message comprising the hash.
However, Lee discloses the missing/crossed limitations comprising: (1) a transceiver configured to communicate over a wireless link with a radio access network (RAN) node (FIG. 9 item 910), (2) a memory (FIG. 9 items 905, 906), (3) a processor coupled to the transceiver and the memory (FIG. 9, item 914), (5) transmitting a non-access stratum (NAS) message to a core network node, the message comprising the hash (FIG. 3A shows a flow diagram 300 that illustrates a secure connection protocol to protect NAS messages sent by a UE 115-c-1, see [0053]-[0055]. In some instances, the registration request 305 may itself be or include an attach request, tracking area update (TAU) request, or service request. In these instances, the UE 115-c-1 may calculate a hash of registration request 305. A secure hash algorithm (SHA), e.g., SHA-1, SHA-2, or SHA-3 may be used to calculate the hash, see [0056]. FIG. 4B, NAS message 460 and all subsequent NAS messages are sent from UE 115-d-2 to base station 105-d-1, and then relayed from base station 105-d-1 to core network 130-c-2, see [0066].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Lee in order to make a more effective method by ensures that subsequent NAS communications between the wireless device and the network are ciphered, integrity protected, or both ciphered and integrity protected when an attach procedure is completed, see (Lee, [0054].).
Fenner discloses the missing/crossed limitations comprising: (4) computing a hash of the UE radio capability information and a random number (The computer process further comprises relocking the device by extending a new secret random number to the TPM and generating a new hash using the new secret random number and the current device identity, see [0049]. This technique is used for computing a hash of the UE radio capability information and a random number.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of Fenner in order to make a more effective method by providing hardware-based security-related functions. A trusted platform module (TPM) chip is a secure crypto-processor that is designed to carry out cryptographic operations. The TPM chip may include multiple physical security mechanisms to make it tamper resistant such that malicious software is unable to tamper with the security functions of the TPM, see (Fenner, [0012].).
Claims 5, 6, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) in view of Fenner (US 20190319790, henceforth “Fenner”), Lee et al. (US 20170318463, henceforth “Lee”) and further in view of Strater et al. (US 20200204974, henceforth “Strater”).
Regarding claim 5, 3GPPTR 23.743, Fenner and Lee teach all the claim limitations of claim 1 above; and 3GPPTR 23.743 further teaches wherein the computing the hash comprises: appending (The UE calculates a HASH value of the UE Radio Capabilities. The HASH value is calculated of the ASN. l coded representation of the UE radio capabilities using SHA (Secure Hash Algorithm) algorithm, see paragraph [6.3.2]. The UE Capability ID is extended to also include a device manufacturer unique identifier, this could be the same as proposed in solution #1 to use the TAC code. The UE vendor also need to ensure that the two different UE Radio Capabilities does not have the same HASH value via re-arrange the order of the individual UE Radio Capabilities to ensure unique hash, see section [6.3.2] page [16]. The missing/crossed out limitations will be discussed in view of Strater.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) appending the random number to the UE radio capability information to produce a full sequence comprising the UE radio capability information and the random number and computing the hash of the full sequence. However, Strater discloses the missing/crossed limitations comprising: (1) appending the random number to the UE radio capability information to produce a full sequence comprising the UE radio capability information and the random number and computing the hash of the full sequence (FIG. 2 is a block diagram illustrating the network controller of the system of FIG. 1 for onboarding a new wireless extender in a wireless network. FIG. 2, the network gateway 102 includes a computing module 206. The computing module 206 is configured to compute secure hash algorithms. The computing module 206 may receive one or more data values to be included in the secure hash. The computing module 206 may then output the computed secure hash to an appropriate engine or module of the network gateway 102 as necessary. The computing module 206 may, for example, compute a secure hash of an identifier into a proprietary information element for a wireless extender onboarding process, etc., see [0021]. FIG. 3 is a ladder flow diagram illustrating a process for onboarding a new wireless extender in a wireless network executed by the system of FIG. 1. In a principle version of the registration protocol of WPS exchanges a series of EAP message. The message is formed by means of concatenation of parameters. The message contain information of 128-bit random number (nonce), human-readable description of the sending device, device capabilities etc., see [0025]-[0030]. FIG. 4 in step 406, the network gateway 102 computes a secure hash of the identifier, see [0040]-[0043]. This technique is used for appending a random number to the UE radio capability information to produce a full sequence comprising the UE radio capability information and the random number and computing the hash of the full sequence.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Strater in order to make a more effective method by providing a description of systems and methods for new wireless extender onboarding in a wireless network. Connecting a new wireless extender to the wireless network can be technically difficult for a user and involve complicated physical processes at multiple devices, see (Strater, [0003]-[0004].).
Regarding claim 6, 3GPPTR 23.743, Fenner, Lee and Strater teach all the claim limitations of claim 5 above; and 3GPPTR 23.743 further teaches wherein the transmitting the message to the core network node further comprises: transmitting the NAS message comprising the hash and (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see paragraph [6.3.2]. When the UE modifies the radio capabilities, the UE may optionally provide a new UE-capability-ID via NAS signaling, see paragraph [6.5.2]. During Registration procedure, the UE includes UE Capability ID in NAS Registration Request, see paragraph [6.7.2]. The missing/crossed out limitations will be discussed in view of Strater.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) transmitting the message comprising the hash and the random number to the core network node. However, Strater discloses the missing/crossed limitations comprising: (1) transmitting the message comprising the hash and the random number to the core network node (FIG. 3 is a ladder flow diagram illustrating a process for onboarding a new wireless extender in a wireless network executed by the system of FIG. 1. In a principle version of the registration protocol of WPS exchanges a series of EAP message. The message is formed by means of concatenation of parameters. The message contain information of 128-bit random number (nonce), human-readable description of the sending device, device capabilities etc., see [0025]-[0030]. FIG. 4 in step 406, the network gateway 102 computes a secure hash of the identifier. In step 408, the network gateway 102 transmits the secure hash to existing wireless extenders, see [0040]-[0043]. This technique is used for transmitting the message comprising the hash and the random number to the core network node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Strater in order to make a more effective method by providing a description of systems and methods for new wireless extender onboarding in a wireless network. Connecting a new wireless extender to the wireless network can be technically difficult for a user and involve complicated physical processes at multiple devices, see (Strater, [0003]-[0004].).
 Regarding claim 22, 3GPPTR 23.743, Fenner and Lee teach all the claim limitations of claim 20 above; and 3GPPTR 23.743 further teaches wherein (The missing/crossed out limitations will be discussed in view of Strater.): append The UE calculates a HASH value of the UE Radio Capabilities. The HASH value is calculated of the ASN. l coded representation of the UE radio capabilities using SHA (Secure Hash Algorithm) algorithm, see paragraph [6.3.2]. The UE Capability ID is extended to also include a device manufacturer unique identifier. The UE vendor also need to ensure that the two different UE Radio Capabilities does not have the same HASH value via re-arrange the order of the individual UE Radio Capabilities to ensure unique hash, see section [6.3.2] page [16]. The missing/crossed out limitations will be discussed in view of Strater.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the processor and the memory, (2) appending the random number to the UE radio capability information to produce a full sequence comprising the UE radio capability information and the random number; and computing the hash of the full sequence. 
However, Strater discloses the missing/crossed limitations comprising: (1) the processor and the memory (FIG. 5, at least one processor device and a memory may be used to implement the described embodiments, see [0047]-[0048].),  (2) appending the random number to the UE radio capability information to produce a full sequence comprising the UE radio capability information and the random number; and computing the hash of the full sequence (FIG. 2 is a block diagram illustrating the network controller of the system of FIG. 1 for onboarding a new wireless extender in a wireless network. FIG. 2, the network gateway 102 includes a computing module 206. The computing module 206 is configured to compute secure hash algorithms. The computing module 206 may receive one or more data values to be included in the secure hash. The computing module 206 may then output the computed secure hash to an appropriate engine or module of the network gateway 102 as necessary. The computing module 206 may, for example, compute a secure hash of an identifier into a proprietary information element for a wireless extender onboarding process, etc., see [0021]. FIG. 3 is a ladder flow diagram illustrating a process for onboarding a new wireless extender in a wireless network executed by the system of FIG. 1. In a principle version of the registration protocol of WPS exchanges a series of EAP message. The message is formed by means of concatenation of parameters. The message contain information of 128-bit random number (nonce), human-readable description of the sending device, device capabilities etc., see [0025]-[0030]. FIG. 4 in step 406, the network gateway 102 computes a secure hash of the identifier, see [0040]-[0043]. This technique is used for appending a random number to the UE radio capability information to produce a full sequence comprising the UE radio capability information and the random number and computing the hash of the full sequence.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Strater in order to make a more effective method by providing a description of systems and methods for new wireless extender onboarding in a wireless network. Connecting a new wireless extender to the wireless network can be technically difficult for a user and involve complicated physical processes at multiple devices, see (Strater, [0003]-[0004].).
Regarding claim 23, 3GPPTR 23.743, Fenner, Lee and Strater teach all the claim limitations of claim 22 above; and 3GPPTR 23.743 further teaches wherein (The missing/crossed out limitations will be discussed in view of Strater.): transmit the NAS message comprising the hash and (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see paragraph [6.3.2]. When the UE modifies the radio capabilities, the UE may optionally provide a new UE-capability-ID via NAS signaling, see paragraph [6.5.2]. During Registration procedure, the UE includes UE Capability ID in NAS Registration Request, see paragraph [6.7.2]. The missing/crossed out limitations will be discussed in view of Strater.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the processor and the memory, (2) transmit the message comprising the hash and the random number to the core network node. 
However, Strater discloses the missing/crossed limitations comprising: (1) the processor and the memory (FIG. 5, at least one processor device and a memory may be used to implement the described embodiments, see [0047]-[0048].), (2) transmit the message comprising the hash and the random number to the core network node (FIG. 3 is a ladder flow diagram illustrating a process for onboarding a new wireless extender in a wireless network executed by the system of FIG. 1. In a principle version of the registration protocol of WPS exchanges a series of EAP message. The message is formed by means of concatenation of parameters. The message contain information of 128-bit random number (nonce), human-readable description of the sending device, device capabilities etc., see [0025]-[0030]. FIG. 4 in step 406, the network gateway 102 computes a secure hash of the identifier. In step 408, the network gateway 102 transmits the secure hash to existing wireless extenders, see [0040]-[0043]. This technique is used for transmitting the message comprising the hash and the random number to the core network node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Strater in order to make a more effective method by providing a description of systems and methods for new wireless extender onboarding in a wireless network. Connecting a new wireless extender to the wireless network can be technically difficult for a user and involve complicated physical processes at multiple devices, see (Strater, [0003]-[0004].).
Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) in view of Fenner (US 20190319790, henceforth “Fenner”), Lee et al. (US 20170318463, henceforth “Lee”), Strater et al. (US 20200204974, henceforth “Strater”) and further in view of Wen et al. (US 20190384939, henceforth “Wen”).
Regarding claim 7, 3GPPTR 23.743, Fenner, Lee and Strater teach all the claim limitations of claim 5 above; and 3GPPTR 23.743 further teaches wherein (The missing/crossed out limitations will be discussed in view of Wen.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the random number comprises a one-time sequence. However, Wen discloses the missing/crossed limitations comprising: (1) the random number comprises a one-time sequence (The at least one random sequence may be stored in each storage component as a source seed, is a random number, see [0046]. So, the random number comprises a one-time sequence.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of Wen in order to make a more effective method by ensuring difficulties in cracking and contents, see (Wen, [0078].).
 Regarding claim 16, 3GPPTR 23.743, Fenner, Lee and Strater teach all the claim limitations of claim 15 above; and 3GPPTR 23.743 further teaches wherein (The missing/crossed out limitations will be discussed in view of Wen.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the random number comprises a one-time sequence. However, Wen discloses the missing/crossed limitations comprising: (1) the random number comprises a one-time sequence (The at least one random sequence may be stored in each storage component as a source seed, is a random number, see [0046]. So, the random number comprises a one-time sequence.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of Wen in order to make a more effective method by ensuring difficulties in cracking and contents, see (Wen, [0078].).
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) in view of Fenner (US 20190319790, henceforth “Fenner”), Lee et al. (US 20170318463, henceforth “Lee”) and further in view of Kim et al. (US 20200053554, henceforth “Kim”).
Regarding claim 9, 3GPPTR 23.743, Fenner and Lee teach all the claim limitations of claim 1 above; and 3GPPTR 23.743 further teaches wherein (The missing/crossed out limitations will be discussed in view of Kim.).  
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the UE comprises a cellular internet-of- things (CIoT) device. However, Kim discloses the missing/crossed limitations comprising: (1) the UE comprises a cellular internet-of- things (CIoT) device (The AMF may further include network slice information (e.g., a network slide for CIoT, etc.) in the message for requesting the radio capability information. The network slice information may be information, such as eMBB, CIoT, V2X, URLLC, etc., and may have different radio capability information according to characteristics of UEs accessing respective network slices, see [0107].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of Kim in order to make a more effective method by reducing a loss of a resource for recognizing the UE radio capability, see (Kim, [0030].).
Claims 10, 18, 19, 24, 30 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) in view of Fenner (US 20190319790, henceforth “Fenner”) and further in view of Huang et al. (US 20210227379, henceforth “Huang”).
Regarding claim 10, 3GPPTR 23.743 teaches a method for a core network node to receive user equipment (UE) capability information (FIG. 6.4.3-2 item UE), the method comprising: 
receiving a non-access stratum (NAS) message from the UE, the NAS message comprising a first hash of a combination of the UE radio capability information and (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see section [6.3.2]. The HASH value corresponds to UE Capability ID. FIG. 6.4.3-2, at 1,  AMF1 receives registration request from the UE, see section [6.4.3.2]. When the UE modifies the radio capabilities, the UE may optionally provide a new UE-capability-ID via NAS signaling, see paragraph [6.5.2]. During Registration procedure, the UE includes UE Capability ID in NAS Registration Request, see paragraph [6.7.2]. The missing/crossed out limitations will be discussed in view of Fenner.); 
transmitting a UE radio capability information request to a radio access network (RAN) node in wireless communication with the UE (The AMF performs UE Capability Match procedure to the NG-RAN to retrieve explicit set of UE Radio Capabilities for the UE. FIG. 6.4.3-2, at 3, AMF1 transmits a UE capability Match Request to NG-RAN, see section [6.4.3.2], page 19.); 
receiving a response from the RAN node, the response comprising the UE radio capability information (The NG-RAN provides the UE Radio Capabilities to the AMF. FIG. 6.4.3-2, at 5, AMF1 receives a UE capability Match Request from NG-RAN, see section [6.4.3.2], page 19.); and 
verifying an integrity of the (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network. If the corresponding UE Radio Capability is not available, then it needs to be retrieved from the UE. When the network receives the UE Radio Capabilities, RAN needs to calculate the HASH value in order to validate that the HASH value corresponds to the uploaded UE Radio Capabilities before accepting them, see section [6.3.2]. The AMF associates the UE Radio Capabilities to the UE Radio Capability ID (or HASH value of the UE Radio Capability ID) received from the UE. The AMF performs rest of registration procedure, see section [6.4.3.2]. The missing/crossed out limitations will be discussed in view of Huang.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) receiving a non-access stratum (NAS) message from the UE, the NAS message comprising a first hash of a combination of the UE radio capability information and a random number, (2)  verifying an integrity of the UE radio capability information received from the RAN node using the first hash. 
However, Fenner discloses the missing/crossed limitations comprising: (1) receiving a non-access stratum (NAS) message from the UE, the NAS message comprising a first hash of a combination of the UE radio capability information and a random number (The computer process further comprises relocking the device by extending a new secret random number to the TPM and generating a new hash using the new secret random number and the current device identity, see [0049]. This technique is used for comprising the NAS message as a first hash of a combination of the UE radio capability information and a random number.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of Fenner in order to make a more effective method by providing hardware-based security-related functions. A trusted platform module (TPM) chip is a secure crypto-processor that is designed to carry out cryptographic operations. The TPM chip may include multiple physical security mechanisms to make it tamper resistant such that malicious software is unable to tamper with the security functions of the TPM, see (Fenner, [0012].).
Huang discloses the missing/crossed limitations comprising: (2) verifying an integrity of the UE radio capability information received from the RAN node using the first hash (FIG. 3, the MME is mainly responsible for all control plane functions of user-level session management, including non-access stratum (NAS) signaling and security, tracking area management, P-GW and S-GW selection, and the like, see [0091]. FIG. 5 at S180, after receiving the updated radio capability information, the AMF determines a new radio capability identifier, see [0095]-[0096]. So, AMF verifies an integrity of the UE radio capability information. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Huang in order to make a more effective method by improving efficiency, see (Huang, [0125].).
Regarding claim 24, 3GPPTR 23.743 teaches a core network node within a core network, comprising:
 a network interface (Uu, CN-RAN, CN-CN and RAN-RAN interfaces, see section [1].); 
(The missing/crossed out limitations will be discussed in view of Huang.); and 
The missing/crossed out limitations will be discussed in view of Huang.), wherein the processor and the memory are configured to: 
receiving a non-access stratum (NAS) message from the UE, the NAS message comprising a first hash of a combination of the UE radio capability information and (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see section [6.3.2]. The HASH value corresponds to UE Capability ID. FIG. 6.4.3-2, at 1,  AMF1 receives registration request from the UE, see section [6.4.3.2]. When the UE modifies the radio capabilities, the UE may optionally provide a new UE-capability-ID via NAS signaling, see paragraph [6.5.2]. During Registration procedure, the UE includes UE Capability ID in NAS Registration Request, see paragraph [6.7.2]. The missing/crossed out limitations will be discussed in view of Fenner.); 
transmit a UE radio capability information request to a radio access network (RAN) node in wireless communication with the UE via the network interface (The AMF performs UE Capability Match procedure to the NG-RAN to retrieve explicit set of UE Radio Capabilities for the UE. FIG. 6.4.3-2, at 3, AMF1 transmits a UE capability Match Request to NG-RAN, see section [6.4.3.2], page 19.); 
receive a response from the RAN node via the network interface, the response comprising the UE radio capability information (The NG-RAN provides the UE Radio Capabilities to the AMF. FIG. 6.4.3-2, at 5, AMF1 receives a UE capability Match Request from NG-RAN, see section [6.4.3.2], page 19.); and 
verify an integrity of the (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network. If the corresponding UE Radio Capability is not available, then it needs to be retrieved from the UE. When the network receives the UE Radio Capabilities, RAN needs to calculate the HASH value in order to validate that the HASH value corresponds to the uploaded UE Radio Capabilities before accepting them, see section [6.3.2]. The AMF associates the UE Radio Capabilities to the UE Radio Capability ID (or HASH value of the UE Radio Capability ID) received from the UE. The AMF performs rest of registration procedure, see section [6.4.3.2]. The missing/crossed out limitations will be discussed in view of Huang.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) a memory, (2) a processor coupled to the network interface and the memory, (3) receiving a non-access stratum (NAS) message from the UE, the NAS message comprising a first hash of a combination of the UE radio capability information and a random number, (4) verifying an integrity of the UE radio capability information received from the RAN node using the first hash.  
However, Huang discloses the missing/crossed limitations comprising: (1) a memory (FIG. 10, item 1030), (2) a processor coupled to the network interface and the memory (FIG. 10, items 1010, 1020, and 1030), (4) verifying an integrity of the UE radio capability information received from the RAN node using the first hash (FIG. 3, the MME is mainly responsible for all control plane functions of user-level session management, including non-access stratum (NAS) signaling and security, tracking area management, P-GW and S-GW selection, and the like, see [0091]. FIG. 5 at S180, after receiving the updated radio capability information, the AMF determines a new radio capability identifier, see [0095]-[0096]. So, AMF verifies an integrity of the UE radio capability information.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Huang in order to make a more effective method by improving efficiency, see (Huang, [0125].).
Fenner discloses the missing/crossed limitations comprising: (3) receiving a non-access stratum (NAS) message from the UE, the NAS message comprising a first hash of a combination of the UE radio capability information and a random number (The computer process further comprises relocking the device by extending a new secret random number to the TPM and generating a new hash using the new secret random number and the current device identity, see [0049]. This technique is used for comprising the NAS message as a first hash of a combination of the UE radio capability information and a random number.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of Fenner in order to make a more effective method by providing hardware-based security-related functions. A trusted platform module (TPM) chip is a secure crypto-processor that is designed to carry out cryptographic operations. The TPM chip may include multiple physical security mechanisms to make it tamper resistant such that malicious software is unable to tamper with the security functions of the TPM, see (Fenner, [0012].).
Regarding claim 19, 3GPPTR 23.743, Fenner and Huang teach all the claim limitations of claim 10 above; and 3GPPTR 23.743 further teaches wherein the message comprises a NAS registration request or a NAS service request (FIG. 6.4.3-2, the UE performs registration procedure. If the UE is configured with the UE Radio Capability IDs, it provides it in initial access stratum signalling. The UE Radio Capability ID is conveyed to the AMF in an N2 message. Whether the UE sends the  UE Radio Capability ID in NAS message depends on other solution, see section [6.4.3.2].).
Regarding claim 18, 3GPPTR 23.743, Fenner and Huang teach all the claim limitations of claim 10 above; and 3GPPTR 23.743 further teaches wherein the transmitting the UE radio capability information request to the RAN node comprises:
accessing pre-stored UE radio capability information for the UE; computing a third hash of the pre-stored UE radio capability information; comparing the first hash to the third hash; and transmitting the UE radio capability information request to the RAN node when the first hash does not match the third hash (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see paragraph [6.3.2]. This is equivalent to a first hash. FIG. 6.4.3-2, at 1 The UE performs registration procedure. If the UE is configured with the UE Radio Capability IDs, it provides it in initial access stratum signalling. The UE Radio Capability ID is conveyed to the AMF. At 2, The AMF determines there is association with the UE Radio Capability ID received in the step 1 in order to retrieve the explicit set of the UE Radio Capabilities. If the AMF cannot figure out its explicit set of the UE
Radio Capabilities corresponding to the UE Radio Capability ID, the AMF decides to perform UE Capability Match procedure to the NG-RAN. At 3, The AMF performs UE Capability Match procedure to the NG-RAN to retrieve explicit set of UE Radio Capabilities for the UE, see section [6.4.3.2]. So, this technique is sued for accessing pre-stored UE radio capability information for the UE, computing a third hash of the pre-stored UE radio capability information, comparing the first hash to the third hash and transmitting the UE radio capability information request to the RAN node when the first hash does not match the third hash.).
Regarding claim 30, 3GPPTR 23.743, Fenner and Huang teach all the claim limitations of claim 24 above; and 3GPPTR 23.743 further teaches wherein the processor and the memory are further configured to: access pre-stored UE radio capability information for the UE; compute a third hash of the pre-stored UE radio capability information; compare the first hash to the third hash; and transmit the UE radio capability information request to the RAN node when the first hash does not match the third hash (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see paragraph [6.3.2]. This is equivalent to a first hash. FIG. 6.4.3-2, at 1 The UE performs registration procedure. If the UE is configured with the UE Radio Capability IDs, it provides it in initial access stratum signalling. The UE Radio Capability ID is conveyed to the AMF. At 2, The AMF determines there is association with the UE Radio Capability ID received in the step 1 in order to retrieve the explicit set of the UE Radio Capabilities. If the AMF cannot figure out its explicit set of the UE Radio Capabilities corresponding to the UE Radio Capability ID, the AMF decides to perform UE Capability Match procedure to the NG-RAN. At 3, The AMF performs UE Capability Match procedure to the NG-RAN to retrieve explicit set of UE Radio Capabilities for the UE, see section [6.4.3.2]. So, this technique is sued for accessing pre-stored UE radio capability information for the UE, computing a third hash of the pre-stored UE radio capability information, comparing the first hash to the third hash and transmitting the UE radio capability information request to the RAN node when the first hash does not match the third hash.).
Claims 11, 12, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) in view of Huang et al. (US 20210227379, henceforth “Huang”), Fenner (US 20190319790, henceforth “Fenner”) and further in view of  Wood (US 20210250176, henceforth “Wood”).
Regarding claim 11, 3GPPTR 23.743, Fenner, and Huang teach all the claim limitations of claim 10 above; and 3GPPTR 23.743 further teaches wherein the verifying the integrity of the UE radio capability information comprises: 
computing a second hash of the UE radio capability information received from the RAN node and (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network. The HASH value corresponds to UE Capability ID, see section [6.3.2]. FIG. 6.4.3-2, at 5,  the AMF1 receives the UE capability response. The AMF associates the UE Radio Capabilities to the UE Radio Capability ID  received from the UE, see section [6.4.3.2]. Before association, the AMF1 computes a second hash of the UE radio capability information received from the NG-RAN node. The missing/crossed out limitations will be discussed in view of Wood.); 
comparing the first hash with the second hash; and successfully verifying the integrity of the UE radio capability information when the second hash matches the first hash (The AMF1 associates the UE Radio Capabilities to the UE Radio Capability ID received from the UE. FIG. 6.4.3-2, at 5,  the AMF1 accepts registration request, see section [6.4.3.2]. So, this technique is used by the AMF1 for comparing the first hash with the second hash and successfully verifying the integrity of the UE radio capability information when the second hash matches the first hash.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) computing a hash of the UE radio capability information and the random number. However, Wood discloses the missing/crossed limitations comprising: (1) computing a hash of the UE radio capability information and the random number (FIG. 1, the Trusted Platform Module (TPM), as an example of the secure storage module 160, have capabilities of performing public key cryptographic operations, computing hash functions, securely storing keys and other secret data, along with potentially generating random numbers and performing attestation functions , see [0049]. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of Wood in order to make a more effective method by enabling an arrangement that is prevented from being costly and cumbersome for device vendors to adapt to a changing market place, costly and cumbersome for software vendors and costly and cumbersome for validating entities having to potentially support protocols and interacting systems, see (Wood, [0004].).
Regarding claim 12, 3GPPTR 23.743, Fenner, Huang and Wood teach all the claim limitations of claim 11 above; and 3GPPTR 23.743 further teaches further comprising: registering the UE upon successfully verifying the integrity of the UE radio capability information (The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network, see paragraph [6.3.2]. FIG. 6.4.3-2 step 6, registration accept, see section [6.4.3.2]. This technique is used for registering with the core network node upon verification of the hash.).
Regarding claim 14, 3GPPTR 23.743, Fenner, Huang and Wood teach all the claim limitations of claim 11 above; and 3GPPTR 23.743 further teaches further comprising: transmitting a signal to the RAN node indicating a hash mismatch when the first hash does not match the second hash (The AMF1 associates the UE Radio Capabilities to the UE Radio Capability ID received from the UE. FIG. 6.4.3-2, at 5,  the AMF1 accepts registration request, see section [6.4.3.2]. If the AMF1 cannot associate the UE Radio Capabilities to the UE Radio Capability ID received from the UE, then a person skilled in art conclude that AMF1 denies registration request and transmit a signal to the NG-RAN node indicating a hash mismatch when the first hash does not match the second hash.).
Regarding claim 25, 3GPPTR 23.743, Fenner and Huang teach all the claim limitations of claim 24 above; and 3GPPTR 23.743 further teaches wherein (The missing/crossed out limitations will be discussed in view of Huang.): 
compute a second hash of the UE radio capability information received from the RAN node and The UE calculates a HASH value of the UE Radio Capabilities and sends the HASH value to network. The HASH value corresponds to UE Capability ID, see section [6.3.2]. FIG. 6.4.3-2, at 5,  the AMF1 receives the UE capability response. The AMF associates the UE Radio Capabilities to the UE Radio Capability ID  received from the UE, see section [6.4.3.2]. Before association, the AMF1 computes a second hash of the UE radio capability information received from the NG-RAN node. The missing/crossed out limitations will be discussed in view of Wood.); 
compare the first hash with the second hash; and successfully verify the integrity of the UE radio capability information when the second hash matches the first hash (The AMF1 associates the UE Radio Capabilities to the UE Radio Capability ID received from the UE. FIG. 6.4.3-2, at 5,  the AMF1 accepts registration request, see section [6.4.3.2]. So, this technique is used by the AMF1 for comparing the first hash with the second hash and successfully verifying the integrity of the UE radio capability information when the second hash matches the first hash.).
 As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the processor and the memory, (2) compute a second hash of the UE radio capability information received from the RAN node and the random number.
However, Huang discloses the missing/crossed limitations comprising: (1) the processor and the memory (FIG. 10, items 1010, 1020, and 1030).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Huang in order to make a more effective method by improving efficiency, see (Huang, [0125].).
Wood discloses the missing/crossed limitations comprising: (2) compute a second hash of the UE radio capability information received from the RAN node and the random number (FIG. 1, the Trusted Platform Module (TPM), as an example of the secure storage module 160, have capabilities of performing public key cryptographic operations, computing hash functions, securely storing keys and other secret data, along with potentially generating random numbers and performing attestation functions , see [0049]. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of Wood in order to make a more effective method by enabling an arrangement that is prevented from being costly and cumbersome for device vendors to adapt to a changing market place, costly and cumbersome for software vendors and costly and cumbersome for validating entities having to potentially support protocols and interacting systems, see (Wood, [0004].).
Regarding claim 27, 3GPPTR 23.743, Fenner, Huang and Wood teach all the claim limitations of claim 25 above; and 3GPPTR 23.743 further teaches wherein  (The missing/crossed out limitations will be discussed in view of Huang.): 
transmit a signal to the RAN node indicating a hash mismatch when the first hash does not match the second hash (The AMF1 associates the UE Radio Capabilities to the UE Radio Capability ID received from the UE. FIG. 6.4.3-2, at 5,  the AMF1 accepts registration request, see section [6.4.3.2]. If the AMF1 cannot associate the UE Radio Capabilities to the UE Radio Capability ID received from the UE, then a person skilled in art conclude that AMF1 denies registration request and transmit a signal to the NG-RAN node indicating a hash mismatch when the first hash does not match the second hash.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the processor and the memory. However, Huang discloses the missing/crossed limitations comprising: (1) the processor and the memory (FIG. 10, items 1010, 1020, and 1030).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Huang in order to make a more effective method by improving efficiency, see (Huang, [0125].).
Claims 15 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) in view of Huang et al. (US 20210227379, henceforth “Huang”), Fenner (US 20190319790, henceforth “Fenner”), Wood (US 20210250176, henceforth “Wood”)  and further in view of  Strater et al. (US 20200204974, henceforth “Strater”).
Regarding claim 15, 3GPPTR 23.743, Fenner, Huang and Wood teach all the claim limitations of claim 11 above; and 3GPPTR 23.743 further teaches wherein the message further comprises the random number and the first hash comprises a full hash of the UE radio capability information and the random number appended to the UE radio capability information, and wherein the computing the second hash further comprises: 
computing the second hash of the UE radio capability information and (The UE calculates a HASH value of the UE Radio Capabilities. The HASH value is calculated of the ASN. l coded representation of the UE radio capabilities using SHA (Secure Hash Algorithm) algorithm, see paragraph [6.3.2]. The UE Capability ID is extended to also include a device manufacturer unique identifier. The UE vendor also need to ensure that the two different UE Radio Capabilities does not have the same HASH value via re-arrange the order of the individual UE Radio Capabilities to ensure unique hash, see section [6.3.2] page [16]. The missing/crossed out limitations will be discussed in view of Strater.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) computing the second hash of the UE radio capability information and the random number appended to the UE radio capability information. However, Strater discloses the missing/crossed limitations comprising: (1) computing the second hash of the UE radio capability information and the random number appended to the UE radio capability information (FIG. 2 is a block diagram illustrating the network controller of the system of FIG. 1 for onboarding a new wireless extender in a wireless network. FIG. 2, the network gateway 102 may include a computing module 206. The computing module 206 is configured to compute secure hash algorithms. The computing module 206 may receive one or more data values to be included in the secure hash. The computing module 206 may then output the computed secure hash to an appropriate engine or module of the network gateway 102 as necessary. The computing module 206 may, for example, compute a secure hash of an identifier into a proprietary information element for a wireless extender onboarding process, etc., see [0021]. FIG. 3 is a ladder flow diagram illustrating a process for onboarding a new wireless extender in a wireless network executed by the system of FIG. 1. In a principle version of the registration protocol of WPS exchanges a series of EAP message. The message is formed by means of concatenation of parameters. The message contain information of 128-bit random number (nonce), human-readable description of the sending device, device capabilities etc., see [0025]-[0030]. FIG. 4 in step 406, the network gateway 102 computes a secure hash of the identifier. In step 408, the network gateway 102 transmits the secure hash to existing wireless extenders, see [0040]-[0043]. This technique is used for computing the second hash of the UE radio capability information and the random number appended to the UE radio capability information.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Strater in order to make a more effective method by providing a description of systems and methods for new wireless extender onboarding in a wireless network. Connecting a new wireless extender to the wireless network can be technically difficult for a user and involve complicated physical processes at multiple devices, see (Strater, [0003]-[0004].).
 Regarding claim 28, 3GPPTR 23.743, Fenner, Huang and Wood teach all the claim limitations of claim 25 above; and 3GPPTR 23.743 further teaches wherein the message further comprises a random number and the first hash comprises a full hash of the UE radio capability information and the random number appended to the UE radio capability information, and wherein the processor and the memory are further configured to: 
compute the second hash of the UE radio capability information and (The UE calculates a HASH value of the UE Radio Capabilities. The HASH value is calculated of the ASN. l coded representation of the UE radio capabilities using SHA (Secure Hash Algorithm) algorithm, see paragraph [6.3.2]. The UE Capability ID is extended to also include a device manufacturer unique identifier. The UE vendor also need to ensure that the two different UE Radio Capabilities does not have the same HASH value via re-arrange the order of the individual UE Radio Capabilities to ensure unique hash, see section [6.3.2] page [16]. The missing/crossed out limitations will be discussed in view of Strater.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) computing the second hash of the UE radio capability information and the random number appended to the UE radio capability information. However, Strater discloses the missing/crossed limitations comprising: (1) computing the second hash of the UE radio capability information and the random number appended to the UE radio capability information (FIG. 2 is a block diagram illustrating the network controller of the system of FIG. 1 for onboarding a new wireless extender in a wireless network. FIG. 2, the network gateway 102 may include a computing module 206. The computing module 206 is configured to compute secure hash algorithms. The computing module 206 may receive one or more data values to be included in the secure hash. The computing module 206 may then output the computed secure hash to an appropriate engine or module of the network gateway 102 as necessary. The computing module 206 may, for example, compute a secure hash of an identifier into a proprietary information element for a wireless extender onboarding process, etc., see [0021]. FIG. 3 is a ladder flow diagram illustrating a process for onboarding a new wireless extender in a wireless network executed by the system of FIG. 1. In a principle version of the registration protocol of WPS exchanges a series of EAP message. The message is formed by means of concatenation of parameters. The message contain information of 128-bit random number (nonce), human-readable description of the sending device, device capabilities etc., see [0025]-[0030]. FIG. 4 in step 406, the network gateway 102 computes a secure hash of the identifier. In step 408, the network gateway 102 transmits the secure hash to existing wireless extenders, see [0040]-[0043]. This technique is used for computing the second hash of the UE radio capability information and the random number appended to the UE radio capability information.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Strater in order to make a more effective method by providing a description of systems and methods for new wireless extender onboarding in a wireless network. Connecting a new wireless extender to the wireless network can be technically difficult for a user and involve complicated physical processes at multiple devices, see (Strater, [0003]-[0004].).
Claims 3, 13, 21, 26 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) in view of Huang et al. (US 20210227379, henceforth “Huang”), Fenner (US 20190319790, henceforth “Fenner”), Wood (US 20210250176, henceforth “Wood”) and further in view of Basu Mallick et al. (US 20190098596, henceforth “Basu Mallick”).
Regarding claim 3, 3GPPTR 23.743, Fenner and Lee teach all the claim limitations of claim 2 above; and 3GPPTR 23.743 further teaches further comprising: communicating data packets within radio resource control (RRC) messages  (FIG. 6.4.3-2 shows UE registration procedure and communicating  RRC message among UE, NG-RAN, AMF 1 etc., see section [6.4.3.2]. The missing/crossed out limitations will be discussed in view of Basu Mallick).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) communicating data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node. However, Basu Mallick discloses the missing/crossed limitations comprising: (2) communicate data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node (FIG. 5 illustrates a message sequence diagram between a user equipment and multiple networks. FIG. 5 highlights a user equipment (UE) communicating with both non-access stratum core network (CN) types. The UE is RRC/NAS-MM state. Then, message exchange happens with AMF, see [0056]-[0063].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Basu Mallick in order to make a more effective method by appling power scaling and/or backoff while making transmission, see (Basu Mallick, [0044].).
Regarding claim 13, 3GPPTR 23.743, Fenner, Huang and Wood teach all the claim limitations of claim 12 above; and 3GPPTR 23.743 further teaches further comprising: communicating data packets within radio resource control (RRC) messages (FIG. 6.4.3-2 shows UE registration procedure and communicating  RRC message among UE, NG-RAN, AMF 1 etc., see section [6.4.3.2]. The missing/crossed out limitations will be discussed in view of Basu Mallick).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) communicating data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node. However, Basu Mallick discloses the missing/crossed limitations comprising: (2) communicate data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node (FIG. 5 illustrates a message sequence diagram between a user equipment and multiple networks. FIG. 5 highlights a user equipment (UE) communicating with both non-access stratum core network (CN) types. The UE is RRC/NAS-MM state. Then, message exchange happens with AMF, see [0056]-[0063].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Basu Mallick in order to make a more effective method by appling power scaling and/or backoff while making transmission, see (Basu Mallick, [0044].).
Regarding claim 21, 3GPPTR 23.743, Fenner, Huang and Wood teach all the claim limitations of claim 10 above; and 3GPPTR 23.743 further teaches wherein (The missing/crossed out limitations will be discussed in view of Huang.): 
register with the core network node upon verification of the hash (The AMF1 associates the UE Radio Capabilities to the UE Radio Capability ID received from the UE. FIG. 6.4.3-2, at 5,  the AMF1 accepts registration request. The AMF1 performs rest of the registration procedure, see section [6.4.3.2].); and 
communicate data packets within radio resource control (RRC) messages (FIG. 6.4.3-2 shows UE registration procedure and communicating  RRC message among UE, NG-RAN, AMF 1 etc., see section [6.4.3.2]. The missing/crossed out limitations will be discussed in view of Basu Mallick.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the processor and the memory, (2) communicate data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node. However, Huang discloses the missing/crossed limitations comprising: (1) the processor and the memory (FIG. 10, items 1010, 1020, and 1030).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Huang in order to make a more effective method by improving efficiency, see (Huang, [0125].).
Basu Mallick discloses the missing/crossed limitations comprising: (2) communicate data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node (FIG. 5 illustrates a message sequence diagram between a user equipment and multiple networks. FIG. 5 highlights a user equipment (UE) communicating with both non-access stratum core network (CN) types. The UE is RRC/NAS-MM state. Then, message exchange happens with AMF, see [0056]-[0063].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Basu Mallick in order to make a more effective method by appling power scaling and/or backoff while making transmission, see (Basu Mallick, [0044].).
Regarding claim 26, 3GPPTR 23.743, Fenner, Huang and Wood teach all the claim limitations of claim 25 above; and 3GPPTR 23.743 further teaches wherein (The missing/crossed out limitations will be discussed in view of Huang.): 
register the UE upon successfully verifying the integrity of the UE radio capability information (The AMF1 associates the UE Radio Capabilities to the UE Radio Capability ID received from the UE. FIG. 6.4.3-2, at 5,  the AMF1 accepts registration request. The AMF1 performs rest of the registration procedure, see section [6.4.3.2].); and 
communicate data packets within radio resource control (RRC) messages(FIG. 6.4.3-2 shows UE registration procedure and communicating  RRC message among UE, NG-RAN, AMF 1 etc., see section [6.4.3.2]. The missing/crossed out limitations will be discussed in view of Basu Mallick.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) the processor and the memory, (2) communicate data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node. However, Huang discloses the missing/crossed limitations comprising: (1) the processor and the memory (FIG. 10, items 1010, 1020, and 1030).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Huang in order to make a more effective method by improving efficiency, see (Huang, [0125].).
Basu Mallick discloses the missing/crossed limitations comprising: (2) communicate data packets within radio resource control (RRC) messages over a control plane between the UE and the core network node (FIG. 5 illustrates a message sequence diagram between a user equipment and multiple networks. FIG. 5 highlights a user equipment (UE) communicating with both non-access stratum core network (CN) types. The UE is RRC/NAS-MM state. Then, message exchange happens with AMF, see [0056]-[0063].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Basu Mallick in order to make a more effective method by appling power scaling and/or backoff while making transmission, see (Basu Mallick, [0044].).
 Claims 17, 29 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TR 23.743 (3GPP TR 23.743 V1.0.0 (2018-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on optimizations of UE radio capability signaling (Release 16), henceforth “3GPPTR 23.743”) in view of Huang et al. (US 20210227379, henceforth “Huang”), Fenner (US 20190319790, henceforth “Fenner”), Wood (US 20210250176, henceforth “Wood”) and further in view of Endress et al. (USPAT 10002277, henceforth “Endress”).
Regarding claim 17, 3GPPTR 23.743, Fenner, Huang and Wood teach all the claim limitations of claim 11 above; and 3GPPTR 23.743 further teaches further comprising: 
(The missing/crossed out limitations will be discussed in view of Endress.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) setting a UE radio capabilities verified flag to one when the first hash matches the second hash. However, Endress discloses the missing/crossed limitations comprising: (1) setting a UE radio capabilities verified flag to one when the first hash matches the second hash (FIG. 8, in a subsequent matching step S8-12, the hash value signed by and comprised in the acquired first digital signature and a hash value generated in the processing step S8-10 are compared. If the two hash values match (S8-12; yes), the matching flag is set (step S8-13), otherwise (S8-12; no) the matching flag is not set, see column [24]. This technique is used for setting a UE radio capabilities verified flag to one when the first hash matches the second hash.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Endress in order to make a more effective method by increase the security of the solution by preventing unauthorized users from successfully interacting with the reader device, see (Endress, [60].).
Regarding claim 29, 3GPPTR 23.743, Fenner, Huang and Wood teach all the claim limitations of claim 25 above; and 3GPPTR 23.743 wherein the processor and the memory are further configured to: set a UE radio capabilities verified flag to one when the first hash matches the second hash (The missing/crossed out limitations will be discussed in view of Endress.).
As noted above, 3GPPTR 23.743 is silent about the aforementioned missing/crossed limitations of: (1) setting a UE radio capabilities verified flag to one when the first hash matches the second hash. However, Endress discloses the missing/crossed limitations comprising: (1) setting a UE radio capabilities verified flag to one when the first hash matches the second hash (FIG. 8, in a subsequent matching step S8-12, the hash value signed by and comprised in the acquired first digital signature and a hash value generated in the processing step S8-10 are compared. If the two hash values match (S8-12; yes), the matching flag is set (step S8-13), otherwise (S8-12; no) the matching flag is not set, see column [24]. This technique is used for setting a UE radio capabilities verified flag to one when the first hash matches the second hash.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify 3GPPTR 23.743’s method by adding the teachings of  Endress in order to make a more effective method by increase the security of the solution by preventing unauthorized users from successfully interacting with the reader device, see (Endress, [60].).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M.M./Examiner, Art Unit 2411   

/GARY MUI/Primary Examiner, Art Unit 2464